Fourth Court of Appeals
                                       San Antonio, Texas
                                            December 28, 2017

                                           No. 04-17-00731-CV

                                     IN RE Sam LAJZEROWICZ

                                    Original Mandamus Proceeding 1


                                              ORDER
Sitting:         Sandee Bryan Marion, Chief Justice
                 Karen Angelini, Justice
                 Irene Rios, Justice

       The Panel has considered the Relator's Motion for Reconsideration of Denial of Petition
for Writ of Mandamus and the motion is hereby DENIED.


                                                           _________________________________
                                                           Irene Rios, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of December, 2017.



                                                           ___________________________________
                                                           KEITH E. HOTTLE,
                                                           Clerk of Court




1
 This proceeding arises out of Cause No. 2015-CI-20292, styled Sam Lajzerowicz v. Estelita O’Campo Lajzerowicz,
pending in the 131st Judicial District Court, Bexar County, Texas, the Honorable Stephani A. Walsh presiding.